Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jaesung Jang, Reg. No. 68,662 on Wednesday, May 11, 2022.

The application has been amended as follows:

	1.(Currently Amended) A method performed by a terminal in a communication system, the method comprising:
receiving, from a base station, configuration information on a long physical uplink control channel (PUCCH) via higher layer signaling, the configuration information on the long PUCCH indicating a resource for the long PUCCH;
receiving, from the base station, information on a sounding reference signal (SRS), wherein the information on the SRS is associated with an orthogonal frequency division multiplexing (OFDM) symbol for the SRS;
identifying whether a plurality of OFDM symbols associated with the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped with each other or not; and
in case in which the plurality of OFDM symbols associated with the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped, transmitting, to the base station, the SRS based on the information on the SRS, 
wherein the long PUCCH is a PUCCH for the 
wherein the configuration information on the long PUCCH includes information on the plurality of OFDM symbols for the long PUCCH, and the information on the plurality of OFDM symbols for the long PUCCH indicates a start OFDM symbol of the resource for the long PUCCH.

2. (Currently Amended)  The method of claim 1, further comprising:
in case in which the plurality of OFDM symbols associated with the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped, dropping the long PUCCH.

3-4. (Cancelled). 
 

5. (Currently Amended)  A method performed by a base station in a communication system, the method comprising:
transmitting, to a terminal, configuration information on a long physical uplink control channel (PUCCH) via higher layer signaling, the configuration information on the long PUCCH indicating a resource for the long PUCCH;
transmitting, to the terminal, information on a sounding reference signal (SRS), wherein the information on the SRS is associated with an orthogonal frequency division multiplexing (OFDM) symbol for the SRS; and
in case in which a plurality of OFDM symbols associated with the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped, receiving, from the terminal, the SRS according to the information on the SRS, 
wherein the long PUCCH is a PUCCH for the 
wherein the configuration information on the long PUCCH includes information on the plurality of OFDM symbols for the long PUCCH, and the information on the plurality of OFDM symbols for the long PUCCH indicates a start OFDM symbol of the resource for the long PUCCH.

6. (Currently Amended)  The method of claim 5, wherein the long PUCCH is dropped in case in which the plurality of OFDM symbols associated with the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped.

7-8. (Cancelled). 
 
9. (Currently Amended)  A terminal in a communication system, the terminal comprising:
a transceiver; and
a controller configured to:
receive, from a base station via the transceiver, configuration information on a long physical uplink control channel (PUCCH) via higher layer signaling, the configuration information on the long PUCCH indicating a resource for the long PUCCH,
receive, from the base station via the transceiver, information on a sounding reference signal (SRS) , wherein the information on the SRS is associated with an orthogonal frequency division multiplexing (OFDM) symbol for the SRS,
identify whether a plurality of OFDM symbols associated with the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped with each other or not, and
in case in which the plurality of OFDM symbols associated with the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped, transmit, to the base station via the transceiver, the SRS based on the information on the SRS, 
wherein the long PUCCH is a PUCCH for the 
wherein the configuration information on the long PUCCH includes information on the plurality of OFDM symbols for the long PUCCH, and the information on the plurality of OFDM symbols for the long PUCCH indicates a start OFDM symbol of the resource for the long PUCCH.

10. (Currently Amended)  The terminal of claim 9, wherein the controller is further configured to drop the long PUCCH in case in which the plurality of OFDM symbols associated with the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped.

11-12. (Cancelled). 
 

13. (Currently Amended)  A base station in a communication system comprising:
a transceiver; and
a controller configured to: 
transmit, to a terminal via the transceiver, configuration information on a long physical uplink control channel (PUCCH) via higher layer signaling, the configuration information on the long PUCCH indicating a resource for the long PUCCH,
transmit, to the terminal via the transceiver, information on a sounding reference signal (SRS) , wherein the information on the SRS is associated with an orthogonal frequency division multiplexing (OFDM) symbol for the SRS, and
in case in which a plurality of OFDM symbols associated with the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped, receive, from the terminal via the transceiver, the SRS according to the information on the SRS, 
wherein the long PUCCH is a PUCCH for the 
wherein the configuration information on the long PUCCH includes information on the plurality of OFDM symbols for the long PUCCH, and the information on the plurality of OFDM symbols for the long PUCCH indicates a start OFDM symbol of the resource for the long PUCCH.

14. (Currently Amended) The base station of claim 13, wherein the long PUCCH is dropped in case in which the plurality of OFDM symbols associated with the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped.

15-16. (Cancelled). 
 

17. The method of claim 1, wherein the configuration information on the long PUCCH further includes information on a physical resource block (PRB) of the resource for the long PUCCH.

18. The method of claim 5, wherein the configuration information on the long PUCCH further includes information on a physical resource block (PRB) of the resource for the long PUCCH.


19. The terminal of claim 9, wherein the configuration information on the long PUCCH further includes information on a physical resource block (PRB) of the resource for the long PUCCH.

20. The base station of claim 13, wherein the configuration information on the long PUCCH further includes information on a physical resource block (PRB) of the resource for the long PUCCH.
Allowable Subject Matter
Claims 1-2, 5-6, 9-10, 13-14 and 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
 An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “in case in which the plurality of OFDM symbols associated with the resource for the long PUCCH and the OFDM symbol for the SRS are overlapped, transmitting, to the base station, the SRS based on the information on the SRS, wherein the long PUCCH is a PUCCH for the plurality of OFDM symbols with more than two OFDM symbols in a slot, and wherein the configuration information on the long PUCCH includes information on the plurality of OFDM symbols for the long PUCCH, and the information on the plurality of OFDM symbols for the long PUCCH indicates a start OFDM symbol of the resource for the long PUCCH”, as substantially described in independent claim(s) 1, 5, 9, and 13.  These limitations, in combination with the remaining limitations of claim(s) 1, 5, 9, and 13 are not taught nor suggested by the prior art of record.

Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474